Citation Nr: 1616804	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-42 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for left patellar tendonitis with degenerative arthritis, currently rated at 30 percent disabling.

2.  Entitlement to an increased rating for right knee disorder with degenerative arthritis, currently rated at 30 percent disabling.

3.  Entitlement to an increased rating for left shoulder strain, currently rated at 20 percent disabling.

4.  Entitlement to an increased rating for degenerative joint disease, right shoulder, dominant, currently rated at 20 percent disabling.

5.  Entitlement to a compensable rating for status post reconstruction of the left anterior maxillary alveolus with autologous bone graft.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to November 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in an April 2010 rating decision, following the perfection of the appeal, the Veteran was granted an increase in his right shoulder disability rating to 10 percent effective December 10, 2007.  Then, in an October 2014 supplemental statement of the case, he was granted an increase of 20 percent effective December 10, 2007.  Since the increases did not constitute a full grant of the benefit sought, the initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case was previously before the Board in August 2014, at which time it was remanded in order to provide the Veteran with updated VA examinations and to obtain any outstanding VA treatment records.  The Board finds that with regard to the Veteran's knee and shoulder claims, the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as will be discussed in the Remand section below, the Board finds that the dental VA examination was inadequate and that issue must be remanded once again.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to a compensable rating for status post reconstruction of the left anterior maxillary alveolus with autologous bone graft is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee condition is manifested by flexion to no worse than 30 degrees, and complaints of pain, muscle spasm, and stiffness.

2.  The Veteran's right knee condition is manifested by flexion to no worse than 20 degrees, and complaints of pain, muscle spasm, and stiffness.

3.  The Veteran's left shoulder condition is manifested by pain, weakness, stiffness, and limitation of motion to no worse than 70 degrees.

4.  The Veteran's right shoulder condition is manifested by pain, weakness, stiffness, and limitation of motion to no worse than 80 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for left patellar tendonitis with degenerative arthritis have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5261 (2015).

2.  The criteria for a disability rating in excess of 30 percent for right knee disorder with degenerative arthritis have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5261 (2015).

3.  The criteria for a disability rating in excess of 20 percent for left shoulder strain have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2015).

4.  The criteria for a disability rating in excess of 20 percent for degenerative joint disease, right shoulder, dominant, have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.

Knee Conditions

The Veteran seeks a higher rating for his left and right knee conditions.  His right knee is currently rated at 30 percent disabling effective November 10, 2003, under Diagnostic Code 5261.  His left knee is currently rated at 30 percent disabling effective May 17, 2003, under Diagnostic Code 5003-5261.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the bases for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5003 directs that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, in this case either Diagnostic Code 5260 and 5261.  However, if the limitation of motion is non-compensable under the applicable diagnostic code, then a minimum rating of 10 percent may be assigned for painful motion.  See 38 C.F.R. § 4.71a.

In order to warrant the next higher rating, the evidence must show the following:


* Knee ankylosis in flexion between 10 degrees and 20 degrees (40 percent rating under Diagnostic Code 5256); or
* Extension limited to 30 degrees (40 percent rating under Diagnostic Code 5261).

The evidence concerning the severity of the Veteran's knee conditions comes mainly from VA examinations provided in March 2008, January 2010, and September 2014.  At each examination, the Veteran reported constant pain in each knee that was worse with activity, and impaired his ability to walk or stand for prolonged periods of time.  He also consistently reported stiffness, swelling, and weakness.  The Veteran used a left knee brace at the time of the January 2010 examination, and by September 2014, he reported using a cane on a constant basis.  In January 2010, he denied flare-ups, however, in September 2014, he reported having flare-ups of pain which resulted in difficulty walking.  

Physical examination consistently revealed tenderness to palpation of both knees and painful movement.  Range of motion testing at the March 2008 VA examination showed that the Veteran was able to achieve active flexion to 40 degrees in each knee; however, following repetitive motion, flexion was limited to 20 degrees and 30 degrees in the right and left knee, respectively.  Range of motion testing of the right knee showed flexion to 90 degrees at the January 2010 and September 2014 examinations.  Range of motion testing of the left knee showed flexion to 90 degrees and 95 degrees at the January 2010 and September 2014 examinations, respectively.  The Veteran was able to fully extend both knees to zero degrees at all examinations.  Strength and reflex testing was normal at the September 2014 examination.

As to effect on occupation, the Veteran was noted to have decreased strength, decreased mobility, problems with lifting and carrying, and lower extremity pain. Effects on activities of daily living were otherwise absent or noted to be mild to moderate.

The Veteran was not documented to have any instability or laxity of either knee at any examination, despite his report in March 2008 that his left patella constantly moves.  Additionally, he was never shown to have any impairment of tibia or fibula, or have genu recurvatum.  The September 2014 VA examiner noted that the Veteran had a meniscal tear and meniscectomy in 2013 on the right side, however there were no residual signs or symptoms at present, with exception of a small effusion.

With respect to additional functional loss during the flare-ups reported in September 2014, that examiner documented that the Veteran was able to perform repetitive use testing with no change in range of motion, however, he did have less movement than normal as well as pain on movement.  Nonetheless, the examiner determined that pain, weakness, fatigability and incoordination do not limit functional ability during flare ups or when the joint is used repeatedly beyond that which was described in the examination. There is also no additional range of motion loss due to pain on use or during flare ups beyond that that was documented in the exam.

The Veteran's VA medical treatment records show that he had knee surgery and was occasionally treated for complaints of knee pain during the period on appeal.  However, his records are absent for any documentation that his knee condition is worse than as reported during the VA examinations.

Based on the above, the Board finds that a disability rating in excess of 30 percent is not warranted for either knee.  First, the Board notes that the Veteran has been receiving a disability rating under Diagnostic Code 5261 for each knee during the entire time period on appeal.  Review of the record shows that at the time that diagnostic code was assigned, the Veteran had limitation of extension in each knee.  However, as discussed above, the medical evidence of record shows that the Veteran no longer has limitation of extension; rather, range of motion is limited in flexion of his knees.  Assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Based on the Veteran's demonstrated symptomatology, the Board finds that the Veteran's left and right knee disabilities are more appropriately rated under Diagnostic Code 5260.

Since the Veteran has been rated pursuant to Diagnostic Code 5261 for more than ten years, the Board must determine whether this modification constitutes a severance of service connection.  See 38 U.S.C.A. § 1159 (2014).  In that regard, VA has consistently found that protection is afforded to a disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the diagnostic code did not change the protected status of the disability).  The U.S. Court of Appeals for Veterans Claims (Court) has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (holding that simple, nonsubstantive administrative decision to correct the part of the body disabled by an in-service injury 'did not result in a new rating or the severance of the old rating.')

In this case, the Board finds that the assignment of a rating under Diagnostic Code 5260 for the time period on appeal does not constitute a severance.  Instead, the Board has determined that a different diagnostic code from that originally assigned is a more accurate descriptor of the service-connected disability.  Additionally, as will be discussed below, the use of Diagnostic Code 5260 does not result in any reduced benefit to the Veteran, since his 30 percent rating for each knee remains unchanged.  Therefore, the assignment of a different diagnostic code does not result in an improper severance of service connection for the Veteran's knee disabilities.

With regard to the appropriate rating percentage, the evidence shows that the Veteran had limitation of flexion to no worse than 20 degrees in his right knee and 30 degrees in his left knee during the March 2008 examination (even when considering additional limitation following repetitive motion) and no limitation of extension.  Those measurements are consistent with a 30 percent rating for each knee, which is the highest available rating under Diagnostic Code 5260.  Furthermore, although the Veteran reported flare-ups of pain during the September 2014 examination, the examiner determined that the Veteran did not experience additional functional loss during flare-ups beyond that which was shown during the examination.  While pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted based on limitation of motion of the Veteran's left and right knees, to include consideration of additional functional loss during flare-ups.

The Board has also considered whether the Veteran is entitled to separate ratings under the other diagnostic codes relevant to the knee disabilities (5256-5261).  However, the Board finds that Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 do not apply, as there is no evidence of ankylosis of either knee, impairment of the tibia and fibula, or genu recurvatum.  Although the Veteran had a meniscectomy on his right knee in 2013, he was shown to have no residuals in September 2014, and therefore is not entitled to a separate rating under Diagnostic Codes 5258 or 5259.  The Board also finds that Diagnostic Code 5257 does not apply as there is no evidence of knee joint instability.

The Board notes that in a May 2010 statement, the Veteran indicated that he should be provided separate ratings for his degenerative arthritis.  However, assigning a separate rating under Diagnostic Code 5003 (arthritis with painful limitation of motion) and Diagnostic Codes 5260 or 5261 would constitute prohibited pyramiding, as these diagnostic codes overlap with respect to limitation of motion, including limitation of motion caused by pain.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Further, the rating criteria under Diagnostic Code 5003 specifically directs that degenerative arthritis be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, here, Diagnostic Codes 5260 and 5261 for limitation of flexion and extension of the knee.  See 38 C.F.R. § 4.71a.

The Board has also considered the Veteran's statements that his disability is worse than as reflected by the assigned ratings.  He has consistently reported symptoms of pain, swelling, and stiffness, as well difficulty walking and standing.  However, while the Veteran is competent to report the symptoms he experiences, he is not competent to identify a specific level of disability of his right knee disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which this disability is evaluated.  Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

In summary, the Board finds that the evidence weighs against a disability rating in excess of 30 percent for either the left knee or right knee conditions under Diagnostic Code 5261, or under any other diagnostic code.

Shoulder Conditions

The Veteran seeks a higher initial rating for his right and left shoulder conditions, both currently rated at 20 percent disabling under Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of either the major or minor side arm to shoulder level.  For limitation of motion to midway between the side and shoulder level, a 30 percent rating is assigned for the major side and a 20 percent rating is assigned for the minor side.  For limitation of motion to 25 degrees from the side, a 40 percent rating is assigned for the major side and a 30 percent rating is assigned for the minor side.  The Veteran is documented to be right-handed.  Accordingly, his right shoulder is considered his dominant side, and his left shoulder is considered his non-dominant side.  38 C.F.R. § 4.69 (2015).

The evidence concerning the level of severity of the Veteran's shoulder conditions comes from VA examinations provided in March 2008, January 2010, and September 2014.  At each examination, the Veteran complained of pain and difficulty with moving his arm above his head.  At the March 2008 examination, he reported that he could only lift 10 to 15 pounds at a time.  In January 2010, he also reported stiffness, weakness, decreased speed of joint motion, and tenderness.  He denied flare-ups in January 2010, however, in September 2014, he stated that he has flare-ups of severe pain that make it difficult to do work above chest height.  

Range of motion testing reveals that the Veteran's right shoulder movement was limited to, at most, 80 degrees of abduction.  See September 2014 examination.  His left shoulder movement was limited to, at most, 70 degrees of abduction.  See January 2010 examination.  Muscle strength testing during the September 2014 examination was completely normal.  There was no evidence of a rotator cuff impairment, shoulder instability, or humerus conditions at any examination.  Additionally, there were no conditions of the clavicle, scapula, AC joint or sternoclavicular joint noted.

The effects of the Veteran's shoulder conditions on occupation were reported as problems with lifting and carrying, difficulty reaching, and decreased strength of the upper extremities.  Effects on other daily activities, if any, were noted be mild or moderate.

With regard to the flare-ups reported in the September 2014 examination, that examiner noted that although the examination was not being conducted during a flare-up, pain, weakness, fatigability and incoordination do not significantly limit functional ability with flare-ups.

Based on the above, the Board finds that a rating in excess of 20 percent is not warranted for either the left or right shoulder conditions.  As noted above, range of motion testing from the period on appeal shows that the Veteran was able to raise his left arm to at least 70 degrees, and his right arm to at least 80 degrees.  The rating criterion for a higher rating requires that motion be limited to midway between the side and shoulder level, i.e. approximately 45 degrees.  Even when considering that the Veteran has difficulty with working above chest height during flare-ups, his range of motion is more nearly approximated by the criteria for a 20 percent rating, i.e., range of motion to shoulder level, and therefore a higher rating is not warranted.

The Board has also considered whether the Veteran would be entitled to a higher or separate disability rating under any other diagnostic code relevant to the shoulder disabilities (5200-5203).  However, the Board finds that the other diagnostic codes are not applicable in this case.  As shown by the medical evidence of record, there is no indication that the Veteran experiences ankylosis of the shoulder joint, or impairment of the humerus, clavicle or scapula.

As with the Veteran's claims regarding his knee conditions, the Board has considered his contention that his shoulder conditions are of higher severity.  However, the Board finds the medical evidence of record to be more probative than his subjective characterization of his symptoms.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Veteran's range of motion during VA examinations clearly supports the given ratings.  VA outpatient records show no findings worse than those from the VA examinations, such as to warrant a higher rating.  Accordingly, the Board finds that the evidence establishes that the Veteran's left and right shoulder conditions do not warrant a rating in excess of 20 percent.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate as to the Veteran's individual service-connected disabilities.  To the contrary, the very symptoms that the Veteran describes and the findings made during VA examinations, such as pain, swelling, weakness, and limited motion in his knees and shoulders, are explicitly contemplated in the rating criteria.  Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e. that his knee and shoulder disabilities are more severe than as reflected by the assigned ratings.  In view of the circumstances, the Board finds that the rating schedule is adequate as to the rating assigned for the individual disabilities, and referral for extraschedular consideration is not warranted.

Finally, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in the case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, neither the Veteran nor the record raises the issue that he is unemployable due solely to his service-connected disabilities.  To the contrary, the evidence of record indicates that the Veteran is employed as an Army training instructor.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in February 2008 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was also provided with VA examinations in March 2008, January 2010, and September 2014.  The Board notes that the Veteran challenges the March 2008 VA examiner's opinion that he was less than fully cooperative during range of motion testing of his knees.   However, as noted above, the Board has determined that the range of motion found in that examination was consistent with a 30 percent rating.  In other words, even assuming that the Veteran was fully cooperative, his range of motion in his knees does not warrant a higher rating.  Therefore, the Veteran is not prejudiced by any potential deficiencies in that examination.  The Veteran has otherwise made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examination.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to a disability rating in excess of 30 percent for left patellar tendonitis with degenerative arthritis is denied.

Entitlement to a disability rating in excess of 30 percent for right knee disorder with degenerative arthritis is denied.

Entitlement to a disability rating in excess of 20 percent for left shoulder strain is denied.

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease, right shoulder, dominant is denied.


REMAND

The Board finds that the September 2014 Dental and Oral examination is inadequate and remand is necessary to provide the Veteran with an adequate VA examination.  First, the September 2014 VA examination is internally inconsistent, as the examiner states at one point that the Veteran does not now have nor has he ever been diagnosed with an oral or dental condition, but then later notes that the Veteran has received bone grafting and implants, has a number of missing teeth, and is currently experiencing bone loss, periodontal disease and parafunction.  The examiner also noted that conditions of the maxilla and teeth were not applicable, again, despite noting the above conditions.  In addition to the inconsistencies, the examiner marked "not applicable" for all dental and oral other conditions.  However, it is unclear whether the examiner determined that the Veteran had no other conditions, or that he felt that any present were unrelated to the question of the severity of his service-connected dental disability.  When assigning a disability rating, the Board must consider all potentially applicable diagnostic codes.  As such, the lack of information provided by the examiner renders the examination inadequate for rating purposes.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA dental examination to evaluate the severity of his condition.  Any and all studies, tests, and evaluations deemed necessary should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

With regard to the bone and tooth loss specifically, the examiner should comment whether the loss is due to trauma or disease such as osteomyelitis, or due to loss of the alveolar process as a result of periodontal disease.

2. Then, readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


